DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 4/18/22.  Claims 12, 14, 16 are cancelled; claims 1, 18 are amended; claims 1-11, 13, 15, 17-20 are pending.  


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-11, 13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waites et al. (US Pat. No. 4,834,387) in view of Reed et al. (US Pat. No. 5,078,393) and further in view of Barrett (US Pat. No. 8,721,468). 
As per claim 1, Waites et al. teaches a putter club head 20 comprising: a body 22, a face 42, a back opposite the face (Fig. 3), a heel Id., a toe opposite the heel Id., a crown (top surface of the body 22), further comprising an alignment aid (top surfaces 28, 30 and lines 34 and 38) on the crown, and a sole 24 opposite the crown; the alignment aid consisting of: a plurality of sight lines 34, 36, 38; and a top surface (between toe-ward and heel-ward sight lines 34, 38); wherein a primary sight line 36 is disposed on the crown surface aligned with a centerline of the putter (column 4, lines 50-57), the primary sight line 36 comprising a first color (column 3, lines 55-60); wherein the top surface comprises a second color (“coloured on its top surface in areas 26, 28, 30, 32”); wherein a first auxiliary sight line 38 extends parallel to and is positioned offset from the primary sight line 36 at a predetermined distance towards the heel (column 4, lines 50-57), the first auxiliary sight line comprising a third color (column 4, lines 50-57); and wherein a second auxiliary sight line 34 extends parallel to and is positioned offset from the primary sight line 36 at the predetermined distance towards the toe, the second auxiliary sight line comprising the third color (column 4, lines 50-57).  
Waites et al. further teaches wherein the primary (“center line”) is positioned “to indicate the centre of the putter”, and the other two lines 34, 38 “line up with the diameter of a golf ball” (column 4, lines 50-57). Per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Here, one ordinary skill in the art would understand this disclosure of Waites et al. as teaching wherein the center line 36 of the symmetrical lines is centered about a centerline that extends perpendicular to the face. Moreover, and arguably, this centerline, as understood by one ordinary skill in the art, passes through, or very near, a geometric center of the face (See also Figures 2, 3). Notwithstanding, examiner cites to analogous art reference Reed et al. for its teaching of an alignment aid (“alignment groove 74”) that extends about a centerline that extends perpendicular to a face and passes through a geometric center of the face (Fig.’s 2-3, 6; column 5, lines 11-24). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to position the primary sight line 36 of Waites et al., in alignment with the geometric center of the face to aid the golfer’s aligning the putter with the face center. 
Waites et al. teaches wherein the third color of the first and second auxiliary sight lines 38, 34 are different from the second color (column 3, lines 50-57). Admittedly, Waites et al. does not expressly teach the claimed color configuration as required by claim 1. However, Barrett, directed to the analogous art of a golfing alignment sight lines, expressly teaches the following features to be known in the art: a primary sight line with a primary color of red, flanked by auxiliary lines comprising a non-primary color of green applied to a golf ball (column 3, lines 45-49); and wherein a “club head can include three lines, such that the user is performing three separate vernier acuity tasks by aligning each of the three circles on the golf ball with one of the three lines on the club head” - column 5, lines 26-28). To perform Vernier acuity tasks, Barrett expressly teaches wherein an “optimum” color scheme has a red line flanked by green lines (column 3, lines 40-46). Barrett further teaches wherein indicia on the golf ball “match” the putter (column 5, lines 12-13).  Per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Here, and in view of these teachings, examiner submits that Barret teaches wherein the colors of the golf club auxiliary lines “match” the colors of the auxiliary lines of the golf ball. In the alternative, examiner submits that the general teaching at column 3 of the color arrangement for three parallel lines disclosed in Barrett provides a clear guide map to utilize a similar color-scheme for the parallel lines of Waites et al. Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select the color pattern of Barrett for the alignment lines of Waites et al. The motivation to combine references is to improve “vernier acuity”, thereby enhancing the alignment technique (See column 3, lines 34-49 of Barrett explaining the benefits of the color scheme as it relates to the Vernier acuity phenomenon). The proposed modification is considered to have a reasonable expectation of success since Waites et al. teaches the sightlines to be “coloured” (column 3, lines 55-62).
  With respect to claims 2-3, the combination of Waites et al. as modified by Barrett teach wherein the third and fourth color are the same (i.e. green), and different from the first (red) and second color. The motivation to combine is the same as stated above. Regarding the claim language that the third and fourth color are different, examiner considers this limitation to be an obvious design choice of printed matter. Examiner gives criticality to the requirement that the auxiliary lines comprise a muted, non-primary color as this serves to improve Vernier acuity when flanking a centered parallel line of a contrasting primary color. Both applicant’s invention and Barrett recognize this feature (See column 3, lines 34-49 of Barrett). However, the specific muted non-primary colors are a matter of design preference so long as they contrast with the primary center line. At paragraph [0056] (PG Pub. No. 2020/0147460) applicant recognizes that “any ... suitable muted color” can be used for the second and third color to achieve the improved alignment. 
As per claim 4, Waites et al. teaches wherein the first and second auxiliary sight lines are equal to primary sight line (column 4, lines 52-53), as opposed to being less than. However, per MPEP 2144.04, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. One ordinary skill in the art, at time of applicant’s filing, would recognize that the width of the sighting lines dictates the discernibility of the line. To have increased the primary sighting line width contra the two auxiliary lines would have been obvious to make the center line more readily visible to the golfer to align the club at its center.  Supplemental to this, Barrett teaches such features to be known in the art (column 4, lines 26-68). The motivation to combine is the same as stated above, as the differences in width contributes to the enhancement of Vernier acuity. It is noted Barrett discusses the widths as it relates to the golf ball indicia, and further states that “the club head can include three lines” and wherein the golf ball indicia matches the putter indicia (column 5, lines 1-30). Admittedly, the disclosure of Barrett is vague as to whether the three lines on the putter match the width pattern of the three lines on the ball. However, to have applied the width principlas of the golf ball to the lines on the putter head would have been obvious to one ordinary skill in the art at time of applicant’s effective filing. Again, the Vernier acuity is improved. 
As per claims 5-6, Waites et al. teaches wherein one or more of the primary sight 36 line, the first auxiliary sight line 38, and the second auxiliary sight line 34 comprises a groove (column 4, lines 50-56; Fig. 2), wherein; the primary sight line comprises a primary groove, the first auxiliary sight line comprises a first auxiliary groove, and the second auxiliary sight line comprises a second auxiliary groove Id.  
As per claim 7, Waites et al. teaches wherein; the primary groove 36 comprises a primary width, the first auxiliary groove 38 comprises a first auxiliary groove width, and the second auxiliary groove 34 comprises a second auxiliary groove width; wherein the first auxiliary groove width is the same as the second auxiliary groove width (“3 mm” – column 4, lines 52-53), but does not expressly teach wherein the first auxiliary groove width and second auxiliary groove width are less than the primary width. However, the same rationale applied above in the rejection of claim 4 pertaining to the width of the sight lines are equally applicable here to the width of the grooves.
As per claims 8-11, 13 and 15, Waites et al. teaches wherein; the offset distance of the first auxiliary sight line from the primary sight line and the offset distance of the second auxiliary sight line from the primary sight line is the same distance (column 4, lines 54-56; claim 15); wherein; the primary sight line comprises a primary length, the first auxiliary sight line comprises a first auxiliary length, and the second auxiliary sight line comprises a second auxiliary length (column 4, lines 54-56; Fig. 3), wherein; the alignment aid is positioned at least partially in a first third of the putter club head Id; wherein; the alignment aid is positioned directly adjacent to the face Id; wherein; the alignment aid extends from the face entirely to the back of the putter club head Id; wherein; the first auxiliary length and the second auxiliary length are the same as the primary length Id. 
Claims 18-20 are rejected based on the combined teachings and legal rationale of Waites et al., Reed et al. and Barrett set forth above in the rejection of claims 1-3. 

4.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Waites et al. (US Pat. No. 4,834,387) in view of Reed et al. (US Pat. No. 5,078,393) and further in view of Barrett (US Pat. No. 8,721,468) and even further in view of Cameron et al. (US pub. No. 2003/0207724)
As per claim 17, Waites et al. does not expressly teach a face insert as claimed. However, Cameron et al., directed to the analogous art of putters, teaches the following to be known in the art: wherein; the body is made from a first material; and the face comprises a face insert 20a, wherein the face insert is made from a second material different from the first material (paragraphs [0007], [0019]; claim 10). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious incorporate the aforementioned teachings of Cameron et al. into Waites et al. to provide improved “feel” characteristics of the club, including reduced vibrations. 

Response to Arguments
5.	Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive. 
Applicant argues that Barrett fails to teach a primary sight line with a primary color flanked by auxiliary lines of non-primary green color. Examiner respectfully disagrees. Barrett teaches a primary sight line with a primary color of red, flanked by auxiliary lines comprising a non-primary color of green applied to a golf ball (column 3, lines 45-49); and wherein a “club head can include three lines, such that the user is performing three separate vernier acuity tasks by aligning each of the three circles on the golf ball with one of the three lines on the club head” - column 5, lines 26-28). To perform Vernier acuity tasks, Barrett expressly teaches wherein an “optimum” color scheme has a red line flanked by green lines (column 3, lines 40-46). Barrett further teaches wherein indicia on the golf ball “match” the putter (column 5, lines 12-13). Per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Here, in view of these teachings, examiner submits that Barret teaches wherein the colors of the golf club auxiliary lines “match” the colors of the auxiliary lines of the golf ball. In the alternative, examiner submits that selecting green color for the auxiliary sight lines and red for the primary sight lines would be obvious in view of the teachings of Barrett. 
Applicant further argues that the teachings of modifying reference Barrett cannot be combined with Waites et al. because Barrett “teaches away” from “applying the markings to just a putter”. In response, it is noted that the features upon which applicant relies (i.e., markings are only applied to the putter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The “alignment aid” of applicant’s invention clearly applies to the golf club putter, and therefore the use of “consisting” language of pertaining to the “alignment aid” does not negate the use of using a reference that expressly teaches the use of both a golf ball and golf club putter having similar alignment markings. There’s nothing preventing a golfer from using a putter with the teachings of Waites as modified by Barrett to hit a golf ball with similar markings. As such, the combination of Barrett with primary reference Waites et al. is deemed proper and the rejection is maintained. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Bittner (US Pat. No. 7,955,180). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711